IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                April 21, 2009
                                 No. 07-11101
                                                            Charles R. Fulbruge III
                                                                    Clerk
CHRISTOPHER J REED

                                           Plaintiff-Appellee

v.

SHAWN J HARRISON; OFFICER GARY W COLLINS

                                           Defendants-Appellants


                 Appeal from the United States District Court
                      for the Northern District of Texas
                              No. 3:04-cv-02139


Before HIGGINBOTHAM, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      AFFIRMED. See 5 TH C IR. R. 47.6.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.